769 N.W.2d 188 (2008)
In re Steven COBB, Jr., Sydney Elliott, Jaylynn Taylor, and Kayleen Cobb, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Darla Cobb, Respondent-Appellant.
Docket No. 137475. COA No. 285885.
Supreme Court of Michigan.
October 24, 2008.

Order
On order of the Court, the application for leave to appeal the September 16, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.